Exhibit 10.4

 

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 5 (this “Amendment”), dated as of February 27, 2020, to that
certain Loan Agreement (the “June 2019 Loan Agreement”), and that certain
Security Agreement (the “June 2019 Security Agreement”), both dated June 3,
2019, as such agreements have been amended by way of agreements dated as of July
29, 2019 (the “First Amendment Agreement”), August 12, 2019 (the “Second
Amendment Agreement”), September 16, 2019 (the “Third Amendment Agreement”), and
October 10, 2019 (the “Fourth Amendment Agreement”) and together with the June
2019 Loan Agreement, the June 2019 Security Agreement, the First Amendment
Agreement, the Second Amendment Agreement, the Third Amendment Agreement, and
the Fourth Amendment Agreement (the “Agreements”), by and between Jerrick Media
Holdings, Inc., a Nevada corporation (the “Company”), and the investors (the
“Investors”) named in the Agreements. The Investors and the Company are
hereinafter referred to together as the “Parties.” Capitalized terms not defined
herein have the meanings assigned to them in the Agreements.

 

WITNESSETH:

 

WHEREAS, on June 3, 2019, the Investors and the Company entered into the June 3,
2019 Loan Agreement and the June 3, 2019 Security Agreement and Securities
Purchase Agreement pursuant to which the Investors agreed to have a joint and
several interest in the June 2019 Loan in the principal aggregate amount of

$2,400,000;

 

WHEREAS, on July 29, 2019, the Investors and the Company entered into the First
Amendment Agreement pursuant to which the parties agreed to amend the June 2019
Loan Agreement and the June 2019 Security Agreement so as to (i) increase the
principal aggregate amount of the June 2019 Loan to $2,500,000, and (ii) amend
the provisions regarding the ranking of interest of such loan;

 

WHEREAS, on August 12, 2019, the Investors and the Company entered into the
Second Amendment Agreement pursuant to which the parties agreed to further amend
the June 2019 Loan Agreement and the June 2019 Security Agreement so as to (i)
increase the principal aggregate amount of the June 2019 Loan to $3,000,000, and
(ii) amend the provisions regarding the ranking of interest of such loan;

 

WHEREAS, on September 16, 2019, the Investors and the Company entered into the
Third Amendment Agreement pursuant to which the parties agreed to further amend
the June 2019 Loan Agreement and the June 2019 Security Agreement so as to (i)
increase the principal amount of the June 2019 Loan to $4,000,000; and (ii)
amend the provisions therein with regard to the ranking of security interests;
and

 

WHEREAS, on October 10, 2019, the Investors and the Company entered into the
Fourth Amendment Agreement pursuant to which the parties agreed to further amend
the June 2019 Loan Agreement and the June 2019 Security Agreement so as to (i)
increase the principal amount of the June 2019 Loan to $4,825,000; and (ii)
amend the provisions therein with regard to conversion of the note.

 

WHEREAS, the Parties now desire to further amend the Agreements in certain
respects as hereinafter set forth.

 

NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the Agreement is hereby amended as follows:

 

1. Section 2.6 shall be amended and read as follows:

 

“2.6 Conversion. At any point while any principal amount of the Loan remains
outstanding, if the Company consummates a transaction in which it raises
aggregate gross proceeds of at least $5,000,000 and which results in the Company
being listed on a national securities exchange (a “Qualified Public Offering”),
each Lender may, at its sole option convert up to one hundred percent (100%) of
the outstanding principal amount of the Loan as of the consummation of such
Qualified Public Offering (the “Conversion Debt”) into such number of securities
at price per share equal to the greater of: (i) 80% of the price per share (or,
if units are sold, the price per unit of securities) issued and sold by the
Company in such Qualified Public Offering, and (ii) $4 per share (the
“Conversion Price”); provided, however, that in the event that the price per
share (or unit, as applicable) of securities issued in the Qualified Public
Offering is below $5, an additional 10% of shares will be issued at the time of
conversion. Additionally, upon the consummation of a Qualified Public Offering,
all interest due and owing under the June 2019 Loan Agreement, as amended, shall
be due in cash immediately.

 



 

 

 

2. Except as amended hereby, the terms and provisions of the Agreements shall
remain in full force and effect, and the Agreements are in all respects ratified
and confirmed. On and after the date of this Amendment, each reference in each
of the Agreements to the “Agreement,” “hereinafter,” “herein,” “hereinafter,”
“hereunder,” “hereof,” or words of like import shall mean and be a reference to
such Agreement as amended by this Amendment.

 

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which taken together shall constitute a single
Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 



-2-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first stated above.

 

  COMPANY:         JERRICK MEDIA, INC.         By: /s/ Jeremy Frommer   Name: 
Jeremy Frommer   Title: Chief Executive Officer         INVESTORS:         /s/
Arthur Rosen   ARTHUR ROSEN         /s/ Eric Goldberg   ERIC GOLDBERG

 

 

-3-



 

 